UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission File Number 0-50481 AEOLUS PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 56-1953785 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 26361 Crown Valley Parkway, Suite 150 Mission Viejo, California (Address of Principal Executive Offices) (Zip Code) 949-481-9825 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES ¨ NO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Common Stock, par value $.01 per share Outstanding as of August 4, 2013 134,550,068 shares AEOLUS PHARMACEUTICALS, INC. FORM 10-Q For the Quarter Ended June 30, 2013 Table of Contents Page PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2013 (unaudited) and September 30, 2012 3 Condensed Consolidated Statements of Operations for the Three and Nine Months ended June 30, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months ended June 30, 2013 and 2012 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2.
